DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-8,11-19 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Cicero et al. (US8673472).
As to claim 1, Cicero et al. discloses a battery assembly (figure 2 number 10), comprising: a tray having a floor (figure 2 number 68); a lid (figure 2 number 22) secured to the tray to provide an enclosure having an interior; a battery module  (figure 2 number 12) disposed within the interior, the battery module having a plurality of battery cell frames (figure 5 number 24,28) disposed along a battery module axis, the plurality of battery cell frames each including a frame toe (figure 5 number 92) that projects horizontally; and a cross-member disposed (figure 5 number 16) within the interior adjacent to the battery module, the cross- member including a vertically extending wall (figure 5 number 42) having a protrusion (figure 5 number the protrusions next to number 42) that is vertically aligned with the frame toes of the plurality of battery cell frames.

As to claim 2, Cicero et al. discloses wherein the tray (figure 2 number 68) further includes a forward wall, an aft wall, and opposing side walls extending horizontally from the forward wall to the aft wall, wherein the cross-member (figure 2 number 16) extends along a cross-member axis between the opposing side walls of the tray (figure 2).
As to claim 3, Cicero et al. discloses wherein the frame toes (figure 5 number 92) are lower frame toes, wherein the frame toes each provides an aperture that receives a tensioning member (figure 5 number 86), the tensioning member configured to compress the plurality of battery cell frames along the battery module axis (figure 5 and figure 3).
As to claim 4, Cicero et al. discloses wherein the battery module includes an interconnect board (figure 2 number 34) that is directly vertically above the lower frame toes of the plurality of battery cell frames (figure 5 number 34).
As to claim 5, Cicero et al. discloses wherein the plurality of battery cell frames  (Figure 5 number 24,28) each include an upper frame toe (figure 5 number 92) providing an aperture that receives another tensioning member (figure 5 number 86) configured to compress the plurality of battery cell frames along the battery module axis, the interconnect board (figure 5 number lower 34) directly vertically beneath the upper frame toes.
As to claim 6, Cicero et al. discloses wherein interconnect board (figure 2 number 34) is vertically above all portions of the protrusion (figure 2 number 42).
As to claim 7, Cicero et al. discloses wherein, when the battery assembly is loaded such that the battery module (figure 3 number 12) and the cross-member (figure 
As to claim 8, Cicero et al. discloses, wherein the cross-member (Figure 5 number 16) includes a platform (figure 5 number 42, middle), the vertically extending wall (figure 5 number 42 end areas) extending vertically upward from the platform, the platform extending horizontally to a position vertically beneath the frame toes (figure 5 number 42) .
As to claim 10, Cicero et al. discloses comprising a thermal exchange device, wherein a lip of the thermal exchange device is sandwiched vertically between the platform and the frame toes (figure 10 number 204).
As to claim 11, Cicero et al. discloses wherein the cross-member is secured to the floor of the tray with mechanical fasteners (figure 2 number 16 and 68, the cross member 16 is fasten to the battery frame 24 which is then fasten to the tray 68).
As to claim 12, As to wherein the cross-member is an extruded cross-member is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
As to claim 13, Cicero et al. discloses wherein the cross-member has reflectional symmetry (figure 5 number 16).

As to claim 15, Cicero et al. discloses wherein the protrusion is at a vertically lower portion of the vertically extending wall (figure 5 number 42 middle), wherein the vertically extending wall tapers from the protrusion to a primary portion of the vertically extending wall (figure 5 number 42 end areas).
As to claim 16, Cicero et al. discloses method of managing loads within a battery pack, comprising: providing a battery module (figure 1 number 12) within a battery pack, the battery module having a plurality of battery cell frames (figure 5 number 24,28) disposed along a battery module axis, the plurality of battery cell frames each including a frame toe (Figure 5 number 92) that projects horizontally; providing a cross-member (figure 5 number 16) within the battery pack, the cross-member having a vertically extending wall with a protrusion (Figure 5 number 42) that is vertically aligned with the frame toes of the plurality of battery cell frames; and when a load is applied to the battery pack that causes the plurality of battery cell frames to move horizontally relative to the cross-member such that the vertically extending wall contacts the battery cell frames, contacting the frame toes with the protrusion prior to the battery module contacting other portions of the vertically extending wall (Figure 1 and col. 4 lines 37-50).
As to claim 17, Cicero et al. discloses further comprising supporting the battery module on a platform of the cross-member, the vertically extending wall extending vertically upward from the platform (figure 5 number 42).

As to claim 19, Cicero et al. discloses wherein the cross-member extends longitudinally along a cross- member axis that, prior to the loading being applied, is perpendicular to the battery module axis (Figure 5 number 16).

Allowable Subject Matter
Claims 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest wherein the platform of the cross-member extends aft to the position vertically beneath the frame toes.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724